DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-18) in the reply filed on 11/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Semiconductor Device with Heating Structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP2010027664A), hereinafter Akiyama. A full English translation of Akiyama reference, along with the original Japanese version with Figures, is being provided with this office action; and all references to text of Akiyama is with respect to the English translation provided.

Regarding claims 1 and 11, Akiyama (refer to Figure 19) teaches a semiconductor structure, comprising: 

a semiconductor device (3, described as “optical modulator” or 4, described as “Semiconductor laser wavelength filter” in para 130) located on the device region; 
a heating structure located on the heating region, and the heating structure comprises: 
an intrinsic semiconductor area (i.e. parts of 8; i.e. Si substrate, where no devices such as 3 or 4 are formed) surrounding the semiconductor device; 
at least one heating element (21, described as “Heater” in para 130) located at a periphery of the intrinsic semiconductor area (i.e. at least partly located on the left side periphery of 8 in orientation of Figure 19), and 
a voltage (22, labeled “DC power supply” in para 130) is supplied control a temperature of the at least one heating element (para 116; also see para 113).
Akiyama does not specifically teach the connections to the heating element; i.e. does not teach “at least one heating pad joined with” the at least one heating element (21), wherein “the at least one heating pad comprises a plurality of contact structures”, and that the voltage is supplied specifically “from the plurality of contact structures” (as recited in claim 1); and further (as recited in claim 11) “further comprising conductive pads located over and electrically connected to the at least one heating pad”..  However, the recited heating pad reads on any surface of the heating element to which a connection can be made and such structures with contacts or further with conductive pads to reliably connect to a power source are well known in the art. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed 

Regarding claim 2, Akiyama (refer to Figure 19) teaches the semiconductor structure according to claim 1, wherein the intrinsic semiconductor area (i.e. regions of 8 just outside 3 and 4) is in contact with the semiconductor device (3 or 4) located on the device region.

Regarding claim 4, Akiyama (refer to Figure 19) teaches substantially the semiconductor structure according to claim 1, including that heating element is located at the periphery of the intrinsic semiconductor area and that a plurality of heating pads is joined with the heating element (as explained for claim 1). Akiyama does not teach that the heating element is “a plurality of heating elements” or that they have the claimed shape of “rectangular” or “square”.  
Regarding the claimed shape, The Applicant has no support data, which convinces that the particular claimed configuration is significant or is anything more than In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B).
Further, regarding the “plurality of” similar elements (i.e. heating element or heating pads), it would have been obvious to one of ordinary skill in the art to add similar structures in larger numbers because such ‘structure, product, or process’ is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.

Regarding claims 5-6, Akiyama (refer to Figure 19) teaches substantially the semiconductor structure according to claim 1, but does not specifically show that “sidewalls” of the plurality of heating pads are “aligned with” (as recited in claim 5) or are “not aligned with” (as recited in claim 6) sidewalls of the plurality of heating elements. Again, this attribute is akin to shape which results in being “aligned” or “not aligned” and clearly, neither is critical as both options are recited. The Applicant has no support data, which convinces that the particular claimed configuration is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing target shape based on space availability. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B).

Regarding claim 7, Akiyama (refer to Figure 19) teaches substantially the semiconductor structure according to claim 1, that is capable so that a heating of the 

Regarding claims 8-9, Akiyama (refer to Figure 19) teaches substantially the semiconductor structure according to claim 1, but does not teach the claimed shape of heating pad and the specific location of the contact structures. Again, the Applicant has no support data, which convinces that the particular claimed configuration is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing target shape based on space availability. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Russo (US 2013/0146833), hereinafter Russo.

Regarding claim 3, Akiyama (refer to Figure 19) teaches substantially the semiconductor structure according to claim 1, including that the semiconductor device (3 or 4) is located within an area surrounded by (see Figure 19) the heating element (21) and that a plurality of heating pads is joined (as modified for claim 1) with the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Akiyama so that the at least one heating element is “a circular” heating element. The ordinary artisan would have been motivated to modify Akiyama for at least the purpose of using another typical shape that can surround the region to be heated and which may be suitable for the region available for placement of the heating element.

Regarding claim 10, Akiyama (refer to Figure 19) teaches substantially the semiconductor structure according to claim 1, but does not teach a material of the at least one heating element comprises “doped silicon, copper or tantalum nitride”. However, Akiyama teaches that material of the at least one heating element (21) may be titanium or the like (para 119). Russo teaches that a heaters may be made not only of titanium but similar other conductive materials like tantalum nitride (para 23). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Akiyama so that a material of the at least one heating element comprises tantalum nitride. The ordinary artisan would have been motivated to 

Allowable Subject Matter
Claims 12-18 are allowable.  The following is an examiner’s statement of reasons for the indication of allowable subject matter: Claims 12-18 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 12 that requires “the intrinsic semiconductor area is located in between the heavily doped region of the at least one heating element and a doped region of a second conductivity type of the semiconductor device” (see last 3 lines of claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY ARORA/Primary Examiner, Art Unit 2892